DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered. 

Election/Restrictions
Claims 1, 2, 4, 8, 9, and 16-19, are elected and are being examined.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Response to Amendment
The previous rejections are modified in light of the Applicant’s amendments and arguments.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 8, 9, and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,400,590 A1 to Shichiri (hereinafter Shichiri’90) as evidenced by WO 0246263 A1 to Hartwig et al. (hereinafter Hartwig). 

Regarding claims 1, 4, 8, 9, and 16, Shichiri’90 teaches a sealing agent in Example 5 comprising 80 parts  by weight of hydrogenated bisphenol A diglycidyl ether (YX8034), 20 parts by weight of Oxt 221 (i.e. 3-ethyl-3-{[(3-ethyl oxetane-3-yl)methoxy]methyl}oxetane), 1 parts by weight of (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate initiator, 0.2 parts of thioxanthone compound photosensitizer, 1 part by weight of silane coupling agent and a talc filler (Table 1, para 80 and 84). Shichiri’90 also teaches the filler of the sealing agent is an optional component as shown by Example 1 (para 80) and/or is preferably used in an amount of 0.3-3 parts by weight (para 47). The above Oxt221 meets the claimed aliphatic oxetane compound cited in claims 1, 4, and 16, the above filler and coupling agent meets the claimed additives cited in claims 8 and 9, and the above (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate is a Bronsted acid. As evidenced by Hartwig, the above (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate also qualifies as a thermal Bronsted initiator because Hartwig teaches onium salts (i.e. Bronsted) such as the above (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate can cure epoxides thermally or photochemically (page 2, para 3-4, and page 3, Example 1). 
Using the above teachings, if there is no filler, there is 78 wt% of hydrogenated bisphenol A diglycidyl ether, 19.6 wt% of Oxt 221, and 0.98 wt% of thermal initiator, which is within and meets the claimed range.
Shichiri’90 does not explicitly teach the claimed properties of water vapor transmission, initial transmission, and transmittance after 10 days.
However, as cited above and incorporated herein, Shichiri’90 teaches a substantially identical composition to the claimed composition, specifically, Shichiri’90 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 oxetane, as used in the Applicant’s examples, within the claimed amounts of the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2).
Thus, one skilled in the art would have a reasonable expectation for the composition of Shichiri’90 to have the claimed water vapor, initial transmission, and transmittance properties of the claimed invention because Shichiri’90 teaches a substantially identical composition to the claimed composition, specifically, Shichiri’90 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 oxetane, as used in the Applicant’s examples, with amounts within the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance .

Claim(s) 1, 4, 8, 9, and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00), as evidenced by WO 0246263 A1 to Hartwig et al. (hereinafter Hartwig). 

Regarding claims 1, 4, 8, 9, and 16, Shichiri’00 teaches in example 5, 80 parts (79.6 wt%) of hydrogenated bisphenol A diglycidyl ether (YX8034), 20 parts (19.9 wt%) of Oxt 101 (i.e. 3-ethyl-2-hydroxymethyloxetane), 0.5 parts (0.5 wt%) of (tolylcumyl) iodonium tetrakis (pentafluorophenyl) borate initiator, RP2074, and does not contain any antioxidant. (See Table 1, para 79). The above composition is heated and cured (par 74). The composition can further have additives such as adhesion improvers (para 54), which meets claims 8 and 9. The above Oxt 101 (i.e. 3-ethyl-2-hydroxymethyloxetane), meets the claimed formula of the aliphatic oxetane compound wherein R1 is a C2 alkyl, x is 1, and R3 is hydrogen. 
The above OXT-101 meets the claimed wt% amount of aliphatic oxetane and MW of claims 1, 4, and 16, as cited in Table 1 and para 29 of the Applicant’s specification, the above YX8034 meets the hydrogenated bisphenol A diglycidyl ether in claim 1, and the above  (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate is a Bronsted acid. As evidenced by Hartwig, the above (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate also qualifies as a thermal Bronsted initiator because Hartwig teaches onium salts (i.e. Bronsted) such as the above (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate can cure epoxides thermally or photochemically (page 2, para 3-4, and page 3, Example 1).
Shichiri’00 also teaches the cured adhesive has a total light transmittance of at least 90% (para 60-62).
Shichiri’00 does not explicitly teach the water vapor transmission, initial transmission, and transmittance after 10 days. 
However, as cited above and incorporated herein, Shichiri’00 teaches a substantially identical composition to the claimed composition, specifically, Shichiri’00 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt101 oxetane cited in claim 16 and para 29 of the Applicant’s specification, within the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2), which is further evident by the cured composition of Shichiri’00 having a total light transmittance of at least 90% (para 60-62).
Thus, one skilled in the art would have a reasonable expectation for the composition of Shichiri’00 to have the claimed water vapor transmission, initial transmission, and transmittance after 10 day properties of the claimed invention because Shichiri’00 teaches a substantially identical composition to the claimed composition, specifically, Shichiri’00 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt101 oxetane cited in claim 16 and para 29 of the Applicant’s specification, within the claimed amount ranges cited by the Applicant, and Applicant cites in .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 8, 9, and 16, is/are rejected under 35 U.S.C. 103 as obvious over US 2008/0160339 A1 to Ito et al. (hereinafter Ito) as evidenced by WO 0246263 A1 to Hartwig et al. (hereinafter Hartwig).

Regarding claims 1, 4, 8, 9, and 16, Ito teaches in Example 2 a curable resin composition comprising 70 parts by weight (68 wt%) of a hydrogenated bisphenol A epoxy resin, 30 parts by weight (29 wt%) of di[1-ethyl-(3-oxetanyl)]methyl ether, OXT-221, and 3 parts by weight (2.9 wt%) of (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate initiator (para 256), which qualifies as the latent thermal acid generator. As evidenced by Hartwig, the above (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate also qualifies as a thermal Bronsted initiator because Hartwig teaches onium salts (i.e. Bronsted) such as the above (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate can cure epoxides thermally or photochemically (page 2, para 3-4, and page 3, Example 1). The above OXT-221 meets the claimed aliphatic oxetane compound, 3-ethyl-3-{[(3-ethyl oxetane-3-yl)methoxy]methyl}oxetane, cited in claims 1, 4, and 16 as cited by the Applicant in their examples. Ito also does not teach an antioxidant. The adhesive is applied and cured with heat (para 247), can further include coupling agents or fillers (para 133-135), which meets claims 8 and 9, and is used for bonding members for organic EL displays (para 207), i.e. OLED.
Although the above wt% are just outside the claimed ranges, the term “about” allows for amounts slightly above and slightly below the claimed amount. See MPEP 2144.05.
Thus, the amounts overlaps with and/or are merely close with the claimed ranges. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”). See MPEP 2144.05.
Ito does not explicitly teach the claimed properties of water vapor transmission, initial transmittance and transmission after 10 days.
However, as cited above and incorporated herein, Ito teaches a substantially identical composition to the claimed composition, specifically, Ito teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, and the same Oxt221 oxetane, as used in the Applicant’s examples, at amounts that overlaps and/or are close within the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the 
Thus, one skilled in the art would have a reasonable expectation for the composition of Ito to have the claimed water vapor and transmittance properties of the claimed invention because Ito teaches a substantially identical composition to the claimed composition, specifically, Ito teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, and the same Oxt221 oxetane, as used in the Applicant’s examples, at amounts that overlaps and/or are close within the claimed amount ranges cited by the Applicant and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2), which is further evident by the cured composition of Shichiri having the claimed initial transmittance properties. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim(s) 1, 4, 8, 9, and 16, is/are rejected under 35 U.S.C. 103 as obvious over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00) as evidenced by WO 0246263 A1 to Hartwig et al. (hereinafter Hartwig).

Regarding claims 1, 4, 8, 9, and 16, Shichiri’00 teaches an adhesive composition for optical parts with excellent transparency (See abstract), comprising an epoxy compound having 
The cationic photopolymerization initiator is used in an amount of 0.1-10 parts based on 100 parts of polymerizable compounds (para 41). Shichiri’00 further teaches the above adhesive further contains optional additives such as adhesion promoters (para 54). Shichiri’00 also teaches adhesive is heated and cured (para 71) and has a light transmittance of at least 90% (para 60-62). Shichiri’00 also teaches no antioxidant in their examples and that the antioxidant is optional. (para 54).
The curable composition would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Shichiri’00 cited above because Shichiri’00 teaches an adhesive composition comprising at least 50 parts of 
As cited above, Shichiri’00 also teaches the cured adhesive has a total light transmittance of at least 90% (para 60-62).
Shichiri’00 does not explicitly teach the claimed water vapor transmission, initial transmission, and transmittance after 10 day.
However, as cited above and incorporated herein, Shichiri’00 teaches a substantially identical composition to the claimed composition, specifically, Shichiri’00 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, the same Oxt221 or Oxt212 oxetane, as used in the Applicant’s examples, with claimed amounts that overlap with the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2), which is further evident by the cured composition of Shichiri’00 having a total light transmittance of at least 90% (para 60-62).


Claim(s) 2 and 18, is/are rejected under 35 U.S.C. 103 as obvious over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00), as evidenced by WO 0246263 A1 to Hartwig et al. (hereinafter Hartwig), and in further view of WO 2012/060449 A to Nakamura et al. (hereinafter Nakamura).

Regarding claims 2 and 18, as cited above and incorporated herein, Shichiri’00 teaches an adhesive composition comprising a hydrogenated bisphenol A epoxy resin, YX8034, in an 
Shichiri’00 does not explicitly teach the cycloaliphatic epoxy compound cited in claim 2.
However, Nakamura teaches a cationic curable composition for optical applications comprising a cationic curable compound, and a cationic curing catalyst (See abstract, and para 10), wherein the cationic curable compound comprises epoxy compounds and oxetane compounds (para 27-28), which is the same field of use of cationic curable oxetane and epoxy compositions as cited above in Shichiri’00. Nakamura further teaches the epoxy compounds can be an alicyclic epoxy compound and a hydrogenated epoxy compound (para 40-41), wherein the alicyclic epoxy compound is 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexane carboxylate (para 30), which meets the claimed cycloaliphatic epoxy compound. Nakamura also teaches the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the alicyclic epoxy compound of Nakamura for the alicyclic epoxy of Shichiri’00 because Nakamura teaches the same field of use of cationic curable oxetane and epoxy compositions as cited above in Shichiri’00, and Nakamura further teaches the alicyclic epoxy compounds are preferred because they have good transparency and low color properties, and are excellent in light resistance. (para 40).
Shichiri’00 does not explicitly teach the claimed water vapor transmission, initial transmission, and transmittance after 10 day.
However, as cited above and incorporated herein, the combination of Shichiri’00 and Nakamura teaches a substantially identical composition to the claimed composition, specifically, Shichiri’00 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 or Oxt212oxetane, and Nakamura teaches the same cycloaliphatic epoxy resin as used in the Applicant’s example 2, with claimed amounts that overlap with the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2), which is further evident by the cured composition of Shichiri’00 having total light transmittance of at least 90% (para 60-62).
Thus, one skilled in the art would have a reasonable expectation for the composition taught by the combination of Shichiri’00 and Nakamura to have the claimed water vapor 

Claim(s) 17, is/are rejected under 35 U.S.C. 103 as obvious over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00), as evidenced by WO 0246263 A1 to Hartwig et al. (hereinafter Hartwig), as applied to claims 1 above, and further in view of US 5,981,616 A to Yamamura et al. (hereinafter Yamamura).

Regarding claim 17, Shichiri’00 teaches the composition cited in claim 1. Shichiri’00 further teaches 2 or more initiators may be used. (para 21).

However, Yamamura teaches a photocurable resin composition comprising an oxetane compound, an epoxy compound, and a cationic photo-initiator (See abstract, col 2, ln 55-62), used in the field of photo-fabrication of three-dimensional objects (col 1, ln 5-9), which is in the same field of use of radiation curable oxetane and epoxy compositions as cited above in Shichiri’00. Yamamura further teaches the cationic photo-curable initiator is a compound capable of generating a molecule initiating cationic polymerization of oxetane and epoxy compounds through exposure through radiation (col 10, ln 6-13) such as Lewis acids having onium salts with M metal and X halogen atom (col 10, ln 24-29), which meets the claimed Lewis acid of metallic salts from halogen cited in claim 17. The above teaching demonstrates to one ordinarily skilled in the art that the Lewis acid of Yamamura would be suitable cationic photo-initiator for polymerization of oxetane and epoxy compounds by radiation exposure. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the Lewis acid of Yamamura with the photoinitiator of Shichiri’00 because Yamamura teaches the same field of use of radiation curable oxetane and epoxy compositions as cited above in Shichiri’00, and Yamamura further teaches the cationic photo-curable initiator such as the Lewis acid, is a compound capable of generating a molecule initiating cationic polymerization of oxetane and epoxy compounds through exposure through radiation (col 10, ln 6-13) which demonstrates to one ordinarily 

Claim(s) 19, is/are rejected under 35 U.S.C. 103 as obvious over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00) as evidenced by WO 0246263 A1 to Hartwig et al. (hereinafter Hartwig), and in further view of WO 2012/060449 A to Nakamura et al. (hereinafter Nakamura), as applied to claim 2 above, and further in view of US 5,981,616 A to Yamamura et al. (hereinafter Yamamura).

Regarding claims 19, the combination of Shichiri’00 and Nakamura teaches the composition cited in claim 2. Shichiri’00 further teaches 2 or more initiators may be used. (para 21).
Shichiri’00 does not explicitly teach the Lewis acid or Bronsted acid cure initiator cited in claim 19.
However, Yamamura teaches a photocurable resin composition comprising an oxetane compound, an epoxy compound, and a cationic photo-initiator (See abstract, col 2, ln 55-62), used in the field of photo-fabrication of three-dimensional objects (col 1, ln 5-9), which is in the same field of use of radiation curable oxetane and epoxy compositions as cited above in Shichiri’00. Yamamura further teaches the cationic photo-curable initiator is a compound capable of generating a molecule initiating cationic polymerization of oxetane and epoxy 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the Lewis acid of Yamamura with the photoinitiator of Shichiri’00 because Yamamura teaches the same field of use of radiation curable oxetane and epoxy compositions as cited above in Shichiri’00, and Yamamura further teaches the cationic photo-curable initiator such as the Lewis acid, is a compound capable of generating a molecule initiating cationic polymerization of oxetane and epoxy compounds through exposure through radiation (col 10, ln 6-13) which demonstrates to one ordinarily skilled in the art that the Lewis acid of Yamamura would be suitable cationic photo-initiator for polymerization of oxetane and epoxy compounds by radiation exposure. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
thermally or photochemically (page 2, para 3-4, and page 3, Example 1).
Furthermore, the Applicant argues that the latent thermal acid generator is a closed set. This is not persuasive because, although the latent thermal acid generator is a closed set, the thermal cure initiator of the claims can also be a “Bronsted acid, a Lewis acid” or the listed latent thermal acid generators. As cited above, the (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate meets the thermal Bronsted acid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766